Name: Commission Regulation (EEC) No 551/87 of 25 February 1987 amending Regulation (EEC) No 3431/86 laying down detailed rules for appropriate measures for trade in processed oil products with Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  processed agricultural produce
 Date Published: nan

 26 . 2. 87 Official Journal of the European Communities No L 56/7 COMMISSION REGULATION (EEC) No 551/87 of 25 February 1987 amending Regulation (EEC) No 3431/86 laying down detailed rules for appro ­ priate measures for trade in processed oil products with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 477/86 of 25 February 1986 adopting appropriate meaures for trade in processed oil products with Spain or Portugal ('), as amended by Regulation (EEC) No 1986/86 (2), and in particular Article 2 thereof, Whereas under Article 2 of Commisison Regulation (EEC) No 3431 /86 (3) the compensatory amount to be collected or paid in the case of trade in processed oil products must be set monthly by the Commisison ; Whereas the calculation method is the same as that used for fixing the levy referred to in Article 14 of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (4), as last amended by Regulation (EEC) No 279/87 (*) ; whereas the said levy is set and published monthly by the Commission : Whereas the compensatory amount as calculated in accor ­ dance with that method is equal to the levy ; whereas Regulation (EEC) No 3431 /86 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3431 /86 is hereby replaced by the following : 'Article 2 The compensatory amount to be collected or paid per tonne of oil shall be equal to the levy referred to in Article 14 of Regulation (EEC) No 1183/86.' Article 2 This Regulation shall enter into force on the day of its publicaiton in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 54. (2) OJ No L 171 , 28 . 6. 1986, p. 5 . (3) OJ No L 317, 12. 11 . 1986, p. 7. (4) OJ No L 107, 21 . 4. 1986, p . 17 . V) OJ No L 28 , 30 . 1 . 1987, p . 10 .